Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Mavinahally (US PG Pub No. 2012/0247442) teaches
A gas idling transition passage structure for oil and gas dual-purpose carburetor comprises a carburetor body 1 and a mixing chamber 4; 
a choke valve 5 and a throttle valve 9 disposed in the mixing chamber 4 in the order of the air flow direction; 
a gas intake pipe 2 for supplying gas to the mixing chamber 4 disposed on the carburetor body 1; 
a first air inlet pipe 7 and a second air inlet pipe 8 disposed in the carburetor body 1 in parallel; 
however the prior art of record fails to show or adequately teach
when in use, an opening of an outlet end of the second air inlet pipe 8 is located in the mixing chamber 4 and the position of the outlet end of the second air inlet pipe 8 is at the intersection of an outer circle and the mixing chamber 4 when the throttle valve 9 is closed; 
an outlet opening of the first air inlet pipe 7 located in front of the second air inlet pipe 8 in the mixing chamber 4; 
the first air inlet pipe 7 and the second air inlet pipe 8 communicated with the gas intake pipe 2 through a bypass passage 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747